DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I	Claims 1-19, drawn to a method of producing a layer of self-adhesive composition.
Group II	Claim 20, drawn to an adhesive tape.
Group III	Claims 21-22, drawn to a method of bonding.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a tape comprising a layer of self-adhesive composition comprising expanded microballoons, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Petit (US 6169138). Petit produces a layer of self-adhesive composition at least partially foamed with microballoons (column 1, lines 9-11; column 5, lines 17-36; column 6, lines 23-30; column 9, lines 10-29). Accordingly, the common technical feature between each pair of these identified inventions is not a special technical feature which makes a contribution over the prior art.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
Species A	The self-adhesive composition is disposed between two liners.
Species B	The self-adhesive composition is disposed between a liner an a carrier.
Species C	The self-adhesive composition is disposed between a liner and a further layer of self-adhesive composition which is not foamable or which is foamable.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1-14 and 17-19 are generic to Group I, claim 20 is generic to Group II and claims 21-22 are generic to Group III.
Species A, B and C lack unity of invention because even though the inventions of these groups require the technical feature of heat treating a foamable layer of self-adhesive composition comprising expandable microballoons disposed on a liner by energy input at a temperature suitable for foaming for a period of time such that after subsequent cooling the desired degree of foaming is achieved and the liner adheres to the respective surface of the foamable layer of self-adhesive composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Petit. Petit produces a layer of self-adhesive composition at least partially foamed with microballoons (column 1, lines 9-11; column 5, lines 17-36; column 6, lines 23-30; column 9, lines 10-29). Petit disposes a foamable layer of self-adhesive composition comprising expandable microballoons between a liner and a second liner (column 9, lines 10-29; column 11, lines 42-48). Petit foams, at least partially, the foamable layer by heat-treating the foamable layer with energy input at a suitable temperature for a time period (column 9, lines 10-29; column 11, lines 42-48). Cooling to provide a desired degree of foaming is implicit in Petit because the foamed product will naturally cool upon removal from the heat treating step. This interpretation of cooling is consistent with Applicant’s disclosure (Applicant’s specification, page 14, lines 13-15). In teaching that the self-adhesive composition is laminated to the liner the liner is kept on a side of the self-adhesive composition, and in view of the fact that adhesive composition is a pressure sensitive adhesive and therefore naturally adheres to surfaces via contact, it is reasonably clear that the liner substantially adheres to a respective surface of the foamable layer on which the liner is disposed (column 3, lines 14-29; column 10, lines 23-39; column 11, lines 42-48). Accordingly, the common technical feature between each pair of these identified species is not a special technical feature which makes a contribution over the prior art.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745